DETAILED ACTION
The following Office action concerns Patent Application Number 16/099,854.  Claims 1-20 are pending in the application.
Claims 14-20 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed October 23, 2020 has been entered.
The previous rejection of claims 1-8 and 10-13 under 35 USC 103 over Omori et al in view of Sheng et al is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-3, 5-8, 10-13 under 35 USC 103 over Mapkar et al in view of Sheng et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. § 112(b) because it is partially outside the scope of claim 1.  Claim 8 requires the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. § 103 as being obvious over Mapkar et al (US 2016/0090469) in view of Sheng et al (US 2014/0001415) and Shi et al (US 2009/0305135).
Mapkar et al teaches a composite material comprising aluminum oxide nanoparticles, carbon nanotubes and graphene nanoplatelets (par. 32, 33, 37, 44).  Aluminum oxide is known to have a resistivity of about 1014 Ω·cm.  Aluminum oxide inherently has an intrinsic thermal conductivity in the range 10-50 W/mK.   Carbon nanotubes are known to have a resistivity of about 10-6 Ω·cm, a breaking strength of about 60 GPa, and a thermal conductivity of more than 3000 W/mK.  Graphene nanoplatelets 
The amount of aluminum oxide nanoparticle is 0.2 to 5 % by weight, the amount of carbon nanotube is 0.3 to 6 % by weight, and the amount of graphene nanoplatelets is 0.3 to 6 % by weight (par. 4-6).  The method of making the composite includes blending the above components (par. 41).  The composite material is used to dissipate heat (par. 28).  Therefore, the composite  material is capable of being used as a heat sink.
Mapkar in view of Shi does not teach the aspect ratio and length of the carbon nanotubes.
However, Sheng et al teaches a composite material comprising carbon nanotubes, wherein the carbon nanotubes have a diameter of 0.5 nm-200 nm and a length of 200 nm-20 µm (abstract).  A carbon nanotube with a diameter of 200 nm and a length of 20 µm has an aspect ratio of 100.  The carbon nanotubes are ideal reinforcing fibers which provide excellent mechanical strength, electrical and thermal conductivity, and thermal stability (par. 6).

Mapkar in view of Sheng does not teach the diameter and thickness of the nanoplatelets (third filler).
However, Shi et al teaches a composite material comprising graphene nanoplatelets having a thickness of less than 100 nm and a diameter of 0.5 to 10 µm (par. 124).  The graphene nanoplatelets are highly conductive (par. 124).
Mapkar et al teaches graphene nanoplatelets but is silent regarding the thickness and diameter of the nanoplatelets.  A person of ordinary skill in the art would have been motivated by design need for an effective nanoplatelet size to combine the thickness and diameter of Shi et al with the graphene nanoplatelets of Mapkar in view of Sheng in order to obtain a nanoplatelet filler having high electrical conductivity.
The filler composition as taught by Mapkar et al in view of Sheng et al and Shi et al is capable of being used as a heat sink because it contains all of the components of the claimed composition.
4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mapkar et al in view of Sheng et al and Shi et al and further in view of Omori et al (US 2009/0269573).
Mapkar et al in view of Sheng et al and Shi et al teaches a composite material comprising aluminum oxide nanoparticles as described above.  Mapkar et al in view of Sheng et al and Shi et al does not teach the size of the aluminum oxide nanoparticles.
However, Omori et al teaches a composite material comprising alumina ceramic (aluminum oxide) (par. 25).  The alumina is in the form of particles (powder) having a size of less than 200 nm (0.2 µm) (par. 40, 42, Fig. 1).  A person of ordinary skill in the art would have been motivated by design need to combine the particle size of Omori et al with the aluminum oxide of Mapkar et al in view of Sheng et al and Shi et al in order to obtain a composite material having a suitable particle size for the ceramic particles.
Response to Arguments
The applicant argues that the cited references are not analogous art.  However, Mapkar et al, Omori et al, Sheng et al and Shi et al are concerned with the problem of using conductive additives (fillers) to provide electrical conductivity to a composition, which is a problem also addressed in the instant application (Spec., pp. 6, 16).  Mapkar teaches a filler composition having a thermal conductivity in a range to 
The applicant argues that the references do not teach a combination of four fillers having different morphologies.  However, the instant claims do not require four fillers having different morphologies.  Therefore, the applicant’s argument does not overcome the grounds of rejection.
The applicant argues that Mapkar et al does not teach the claimed thermal conductivities.  Each of the recited filler components of Mapkar et al have the claimed thermal conductivity for the corresponding filler as discussed in detail for each filler in the grounds of rejection above.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 19, 2021